IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ACME MARKETS, INC.                         : No. 24 MAL 2021
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
BEVERLIE R. SELTZER AND                    :
PENNSYLVANIA LOTTERY DEPARTMENT            :
OF REVENUE, COMMONWEALTH OF                :
PENNSYLVANIA                               :
                                           :
                                           :
PETITION OF: BEVERLIE R. SELTZER           :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.